CM ADVISORS FAMILY OF FUNDS FILED VIA EDGAR April 29, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: CM Advisors Family of Funds File Nos. 333-101585; 811-21260 Ladies and Gentlemen: On behalf of the CM Advisors Family of Funds (the “Registrant”), attached for filing under the Securities Act of 1933 and the Investment Company Act of 1940 is Post-Effective Amendment No. 13 (the “Amendment”) to Registrant’s registration statement on Form N-1A. The Amendment, which is being filed pursuant to Rule 485(a) under the Securities Act of 1933, is for the purpose of establishing two new classes of shares of the CM Advisors Fund and the CM AdvisorsValueFund (the "Value Fund"),each a series of the Registrant, and to disclosea change in the name of the Value Fund to the Small Cap Value Fund. Please direct any comments or questions to the undersigned at 513/587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Assistant Secretary
